UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ironclad Managed Risk Fund (Ticker Symbol: IRONX) Semi-Annual Report March 31, 2012 Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 3 Statement of Operations 4 Statements of Changes in Net Assets 5 Financial Highlights 6 Notes to Financial Statements 7 Expense Example 13 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ironclad Managed Risk Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS As of March 31, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS– 89.2% United States Treasury Bill $ 0.000%, 04/26/2012 $ 0.000 %, 05/03/2012 UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $133,985,155) TOTAL INVESTMENTS – 89.2% (Cost $133,985,155) Other Assets in Excess of Liabilities – 10.8% TOTAL NET ASSETS –100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. Ironclad Managed Risk Fund SUMMARY OF INVESTMENTS As of March 31, 2012 (Unaudited) Security Type Percent of Total Net Assets U.S. Treasury Bills % Money Market % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 2 Ironclad Managed Risk Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2012 (Unaudited) Assets: Investments, at value (cost $133,985,155) $ Segregated cash with broker Receivables: Investment securities sold Fund shares sold Interest Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Due to Advisor Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and options Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 3 Ironclad Managed Risk Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2012 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fee Total expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments and Options: Net realized gain from: Purchased options contracts Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Purchased options contracts ) Written options contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and options Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 4 Ironclad Managed Risk Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended March 31, 2012 (Unaudited) For the Period October 14, 2010* to September 30, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and options contracts Net unrealized appreciation/depreciation on investments and options contracts ) Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains ) ) Total distributions ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ - Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $1,020, and $3,340, respectively. See accompanying Notes to Financial Statements. 5 Ironclad Managed Risk Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended March 31, 2012 (Unaudited) For the period October 14, 2010* to September 30, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss )
